              Case 3:20-cv-05215-RSM Document 54 Filed 06/15/21 Page 1 of 1




 1                                                 THE HONORABLE RICARDO S. MARTINEZ
 2

 3
                              UNITED STATES DISTRICT COURT
 4                      FOR THE WESTERN DISTRICT OF WASHINGTON

 5     WILLIAM CONRAD,
 6                            Plaintiff,                  No. 3:20-cv-05215-RSM
 7
              vs.                                         ORDER GRANTING DISMISSAL
 8                                                        WITHOUT PREJUDICE
       C R BARD INCORPORATED, et al.,
 9
                             Defendants.
10

11

12          This matter comes before the Court on the Parties’ Joint Stipulation of Dismissal Without
13   Prejudice. IT IS HEREBY ORDERED that said Stipulation is GRANTED, and the case is
14   dismissed without prejudice, with each party to bear its own attorneys’ fees and costs.
15

16          DATED this 15th day of June, 2021.
17

18

19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25



      ORDER GRANTING DISMISSAL                                           Dalimonte Rueb Stoller, LLP
                                                                         515 S. Figueroa Street, Suite 1550
      WITHOUT PREJUDICE                               -1-                Los Angeles, CA 90071
                                                                         (833) 443-7529
